Scott, J.,

deUv'er'ed'the opinion of the Court.

This was an indictment against Bates founded upon the 16th sec. of 8th art. of the act concerning crimes and punishments. Rev. Code, 1845, p. 202. The indictment was quashed by the Circuit Court, and the cause brought to this Court.
The allegation in the indictment is, “ that the said James A. Bates, on, &c., at, See., a large sum of money, to-wit: the sum of five dollars, at, and upon a certain gambling device called cards, then and there unlawfully did bet,” &c. Under the act of 1845, it is made indictable to bet money upon any gambling device. In this it differs from the act of 1835, which made it unlawful only to bet upon “ a gambling device adapted, devised and designed for the purpose of playing a game of chance for money or property.”
This indictment'being in the words of the statute, is sufficient.
Judgment reversed and cause remanded, Judge McBride concurring.